In an action to recover damages for breach of warranty, plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated March 21, 1983, which granted the motion of defendants Ford Motor Company and Ford Marketing Corporation, inter alia, to dismiss the complaint and denied plaintiff’s cross motion to, in effect, open his default in moving to restore the action to the calendar.
Order affirmed, without costs or disbursements.
The plaintiff has failed to make the requisite showing of facts sufficient to excuse the delay of nearly three years in prosecuting the action and, accordingly, it was a proper exercise of discretion to deny plaintiff’s cross motion to open his default in moving to restore the action to the calendar. The action was properly dismissed as abandoned pursuant to CPLR 3404. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.